MEMORANDUM **
Yehuda Sharon appeals pro se the district court’s judgment of dismissal and denial of reconsideration in Sharon’s action arising from the broadcast of Sharon’s picture on the television show Hard Copy. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a dismissal pursuant to Federal Rule of Civil Procedure 12(b) de novo, and we review the denial of a motion under Rules 59(e) and 60(b) for abuse of discretion. McCarthy v. Mayo, 827 F.2d 1310, 1314 (9th Cir.1987). We affirm for the reasons stated in the district court’s orders filed on January 4, 2000, and February 4, 2000.
We reject Sharon’s remaining contentions as lacking merit.
We deny all pending motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.